8 N.Y.3d 979 (2007)
135 WEST 36TH LLC et al., Respondents,
v.
WORLD CITY AMERICA INC. et al., Defendants, and
CHARLES GALLAGHER et al., Appellants.
Court of Appeals of the State of New York.
Submitted February 26, 2007.
Decided May 8, 2007.
Motion, insofar as it seeks leave to appeal from that part of the Appellate Division order that affirmed the denial of appellants' cross motion for disqualification of respondents' counsel, dismissed upon the ground that such part of the Appellate Division order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.